Opinion issued November 13, 2018




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                                NO. 01-17-00761-CV
                             ———————————
                          JOSHUA CONLAN, Appellant
                                          V.
                               JADE POE, Appellee



                On Appeal from the County Court at Law No. 4
                            Travis County, Texas
                    Trial Court Case No. C-1-CV-005454


                           MEMORANDUM OPINION

      Appellant, Joshua Conlan, has failed to timely file a brief. 1 See TEX. R. APP.

P. 38.6(a) (governing time to file brief), 38.8(a) (governing failure of appellant to


1
      Pursuant to its docket equalization authority, the Supreme Court of Texas
      transferred the appeal from the Court of Appeals for the Third District of Texas to
file brief). After being notified that this appeal was subject to dismissal, appellant

did not adequately respond. See id. 42.3(b) (allowing involuntary dismissal of case).

      Accordingly, we dismiss the appeal for want of prosecution. See id. 38.8(a),

42.3(b). We dismiss any pending motions as moot.

                                  PER CURIAM

Panel consists of Justices Keyes, Bland, and Lloyd.




      this Court. See Misc. Docket No. 17-9128 (Tex. Sept. 28, 2017); see also TEX.
      GOV’T CODE ANN. § 73.001 (West 2015) (authorizing transfer of cases).
                                          2